COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





D&S RESIDENTIAL SERVICES, LP,

                                    Appellant,

v.

BLANCA E. SOSA,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00304-CV

Appeal from
200th District Court

of Travis County, Texas

(TC # D-1-GN-09-001110)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this
appeal.  See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).


February 23, 2011                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.